                     Case 2:21-mj-00140-PLM
AO 106 (Rev. 04/10) Application for a Search Warran             Document 1 Filed 03/08/21 Page 1 of 37


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District
                                                      __________        of Washington
                                                                 District  of __________

             In the Matter of the Search of                              )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )        Case No.    MJ21-140
             SUBJECT PREMISES,                                           )
   SUBJECT VEHICLE 1 and SUBJECT VEHICLE 2                               )
                                                                         )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
The Subject Premises and Subject Vehicles 1 & 2 and as further described in Attachment A, which is attached hereto and
incorporated herein by this reference.
located in the             Western                District of            Washington             , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
           Title 18 U.S.C. § 2252(a)(2)                         Receipt/Distribution of Child Pornography
           Title 18 U.S.C. § 2252(a)(4)(B)                      Possession of Child Pornography

          The application is based on these facts:
          ✔ See attached Affidavit continued on the attached sheet

                Delayed notice of      days (give exact ending date if more than 30 days:
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                     ✔

                                                                                               Applicant’s signature

                                                                                          Special Agent Jesse Miller, HSI
                                                                                               Printed name and title

                                       worn to before me and signed in my presence


Date:            03/08/2021
                                                                                                 Judge’s signature

City and state: Bellingham, Washington                                          Paula L. McCandlis, United States Magistrate Judge
                                                                                               Printed name and title


  USAO #2021R00256
            Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 2 of 37




1                                    ATTACHMENT A
2                          Description of Property to be Searched
3         The physical address of the SUBJECT PREMISES is 3407 Woburn Street,
4 Apartment 112, Bellingham, Washington 98226, and is more fully described as an
5 apartment within a multi-unit dwelling. The door of Apartment 112 is black and bears
6 the number “112”
7          The search is to include all rooms and persons within the SUBJECT PREMISES
8 and all garage/parking spaces, or storage areas assigned to Apartment 112, as well as any
9 digital device(s) found therein.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ATTACHMENTS – 1                                                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 3 of 37




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
                            Description of the SUBJECT VEHICLES
23
            SUBJECT VEHICLE 1 is a 2016 Grand Caravan , bearing Washington License
24
     Plate #BHR0403.
25
            SUBJECT VEHICLE 2 is a 2014 Volkswagen Jetta, bearing Washington License
26
     Plate #AR14245.
27
            The search of SUBJECT VEHICLES 1 and 2 is to include the entirety of the
28
     vehicles, any close containers, and any digital devices found therein.
      ATTACHMENTS – 2                                                          UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 4 of 37




 1                                              ATTACHMENT B
 2                                           ITEMS TO BE SEIZED
 3             Evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(2)
 4 (Receipt/Distribution of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession
 5 of Child Pornography) committed in or after November 2020 as follows:
 6                a. Items, records, or information 3 relating to visual depictions of minors
                     engaged in sexually explicit conduct;
 7
 8                b. Items, records, or information relating to the receipt, distribution, or
                     transportation of visual depictions of minors engaged in sexually explicit
 9
                     conduct;
10
11                c. Items, records, or information concerning communications about the
                     receipt, distribution, or transportation of visual depictions of minors
12
                     engaged in sexually explicit conduct;
13
14                d. Items, records, or information concerning communications about the sexual
                     abuse or exploitation of minors;
15
16
                  e. Items, records, or information related to communications with or about
17                   minors;
18
                  f.    Items, records, or information concerning the identities and contact
19
                       information (including mailing addresses) of any individuals involved in
20                     the receipt, distribution, or transportation of visual depictions of minors
                       engaged in sexually explicit conduct, saved in any form;
21
22
                  g. Items, records, or information concerning occupancy, residency or
23
                     ownership of the SUBJECT PREMISES, including without limitation,
24                   utility and telephone bills, mail envelopes, addressed correspondence,
25
26   3
         As used above, the terms “records” and “information” includes all forms of creation or storage,
27 including any form of computer or electronic storage (such as hard disks or other media that can
     store data); any handmade form (such as writing); any mechanical form (such as printing or
28 typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
     videotapes, motion pictures, or photocopies).
         ATTACHMENTS – 3                                                            UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
         USAO #2021R00256
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
                Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 5 of 37




 1                  purchase or lease agreements, diaries, statements, identification documents,
                    address books, telephone directories, and keys;
 2
 3               h. Items, records, or information concerning the ownership or use of computer
                    equipment found in the SUBJECT PREMISES, including, but not limited
 4
                    to, sales receipts, bills for internet access, handwritten notes, and computer
 5                  manuals;
 6
                 i. Any digital devices or other electronic storage media 4 and/or their
 7                  components including:
 8
                        i. any digital device or other electronic storage media capable of being
 9                         used to commit, further, or store evidence, fruits, or instrumentalities
                           of the offenses listed above;
10
11                     ii. any magnetic, electronic or optical storage device capable of storing
                           data, including thumb drives, SD cards, or external hard drives;
12
13                     iii. any physical keys, encryption devices, dongles and similar physical
                            items that are necessary to gain access to the computer equipment,
14
                            storage devices or data; and
15
                       iv. any passwords, password files, test keys, encryption codes or other
16
                           information necessary to access the computer equipment, storage
17                         devices or data.
18
                 j. For any digital device or other electronic storage media whose seizure is
19                  otherwise authorized by this warrant, and any digital device or other
                    electronic storage media that contains or in which is stored records or
20
                    information that is otherwise called for by this warrant:
21
                        i. evidence of who used, owned, or controlled the digital device or
22
                           other electronic storage media at the time the things described in this
23                         warrant were created, edited, or deleted, such as logs, registry
                           entries, configuration files, saved usernames and passwords,
24
25
     4
26   The term “digital devices” includes all types of electronic, magnetic, optical, electrochemical,
   or other high speed data processing devices performing logical, arithmetic, or storage functions,
27 including desktop computers, notebook computers, mobile phones, tablets, server computers, and
   network hardware. The term “electronic storage media” includes any physical object upon
28 which computer data can be recorded. Examples include hard disks, RAM, floppy disks, flash
   memory, CD-ROMs, and other magnetic or optical media.
         ATTACHMENTS – 4                                                        UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
         USAO #2021R00256
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
            Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 6 of 37




1                       documents, browsing history, user profiles, email, email contacts,
                        “chat,” instant messaging logs, photographs, and correspondence;
2
3                   ii. evidence of software that would allow others to control the digital
                        device or other electronic storage media, such as viruses, Trojan
4
                        horses, and other forms of malicious software, as well as evidence of
5                       the presence or absence of security software designed to detect
                        malicious software;
6
7                  iii. evidence of the lack of such malicious software;
8
                   iv. evidence of the attachment to the digital device of other storage
9                      devices or similar containers for electronic evidence;
10
                    v. evidence of counter-forensic programs (and associated data) that are
11                     designed to eliminate data from the digital device or other electronic
                       storage media;
12
13                 vi. evidence of the times the digital device or other electronic storage
                       media was used;
14
15                vii. passwords, encryption keys, and other access devices that may be
                       necessary to access the digital device or other electronic storage
16
                       media;
17
                  viii. documentation and manuals that may be necessary to access the
18
                        digital device or other electronic storage media or to conduct a
19                      forensic examination of the digital device or other electronic storage
                        media;
20
21                 ix. records of or information about the Internet Protocol used by the
                       digital device or other electronic storage media;
22
23                  x. records of internet activity, including firewall logs, caches, browser
                       history and cookies, “bookmarked” or “favorite” web pages, search
24
                       terms that the user entered into any internet search engine, and
25                     records of user-typed web addresses.
26
                   xi. contextual information necessary to understand the evidence
27                     described in this attachment.
28

     ATTACHMENTS – 5                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 7 of 37




1 This warrant authorizes a review of electronic storage media and electronically stored
  information seized or copied pursuant to this warrant in order to locate evidence, fruits,
2
  and instrumentalities described in this warrant. The review of this electronic data may be
3 conducted by any government personnel assisting in the investigation, who may include,
  in addition to law enforcement officers and agents, attorneys for the government, attorney
4
  support staff, and technical experts. Pursuant to this warrant, HSI may deliver a complete
5 copy of the seized or copied electronic data to the custody and control of attorneys for the
  government and their support staff for their independent review.
6
 7 THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
   MEDIA AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS
 8
   SPECIFICALLY AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO
 9 THE EXTENT THAT SUCH DIGITAL DEVICES OR OTHER ELECTRONIC
   STORAGE MEDIA CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL
10
   ACTIVITY DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF THE
11 CONDUCTING OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR
   EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED
12
   CRIMES.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ATTACHMENTS – 6                                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 8 of 37




 1                                      AFFIDAVIT
 2
 3 STATE OF WASHINGTON                  )
 4                                      )     ss
 5 COUNTY OF WHATCOM                    )
 6
 7         I, Jesse Miller, being duly sworn on oath, depose and state:
 8                    I. INTRODUCTION AND AGENT BACKGROUND
 9         1.       I am a Special Agent with the U.S. Department of Homeland Security,
10 Homeland Security Investigations (HSI), assigned to the Assistant Special Agent in
11 Charge (ASAC) Blaine, Washington, field office. I have been employed as an HSI
12 Special Agent since 2001. In my capacity as a Special Agent, I am responsible for
13 conducting investigations into the numerous federal laws enforced by HSI. Since 2018, I
14 have investigated criminal violations relating to child exploitation and child pornography,
15 including violations pertaining to the unlawful production, importation, distribution,
16 receipt, attempted receipt, and possession of child pornography and material involving
17 the sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252(a), and
18 2252A(a). I am a graduate of the Federal Law Enforcement Training Center (FLETC),
19 HSI (formally known as the U.S. Customs Service) Special Agent Training Program and
20 have received further specialized training in investigating child pornography and child
21 exploitation crimes. My training included courses in law enforcement techniques, federal
22 criminal statutes, conducting criminal investigations, and the execution of search
23 warrants. I have participated in the execution of many search warrants which involved
24 child exploitation and/or child pornography offenses and the search and seizure of
25 computers and other digital devices. I am a member of the Internet Crimes Against
26 Children (ICAC) Task Force in the Western District of Washington, and work with other
27 federal, state, and local law enforcement personnel in the investigation and prosecution of
28

     AFFIDAVIT OF SA JESSE MILLER – 1                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 9 of 37




 1 crimes involving the sexual exploitation of children. In April of 2018, I completed a
 2 ICAC sponsored training in the BitTorrent (P2P) file sharing program.
 3                                      PURPOSE OF AFFIDAVIT
 4         2.       I make this affidavit in support of an application under Rule 41 of the
 5 Federal Rules of Criminal Procedure for a search warrant for the following location, as
 6 further described in Attachment A:
 7               a. 3407 Woburn Street, Apartment 112, Bellingham, Washington 98226 (the
 8 SUBJECT PREMISES)
 9               b. 2016 Grand Caravan, with Washington License Plate #BHR0403,
10 (SUBJECT VEHICLE 1)
11               c. 2014 Volkswagen Jetta, with Washington License Plate #AR14245,
12 (SUBJECT VEHICLE 2)
13         3.       As set forth below, there is probable cause to believe that the SUBJECT
14 PREMISES and SUBJECT VEHICLES will contain or possess evidence, fruits, and
15 instrumentalities of violations of 18 U.S.C. § 2252(a)(2) (Receipt/Distribution of Child
16 Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography)
17 (hereinafter the “TARGET OFFENSES”). I seek authorization to search and seize the
18 items specified in Attachment B, which is incorporated herein by reference.
19         4.       The information in this affidavit is based upon the investigation I have
20 conducted in this case, my conversations with other law enforcement officers who have
21 engaged in various aspects of this investigation, and my review of reports written by
22 other law enforcement officers involved in this investigation. Because this affidavit is
23 being submitted for the limited purpose of securing search warrants, I have not included
24 each and every fact known to me concerning this investigation. I have set forth only
25 those facts that I believe are sufficient to establish probable cause to support the issuance
26 of the requested warrants. When the statements of others are set forth in this affidavit,
27 they are set forth in substance and in part.
28

     AFFIDAVIT OF SA JESSE MILLER – 2                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 10 of 37




 1         5.     This Affidavit is being presented electronically pursuant to Local Criminal
 2 Rule CrR 41(d)(3).
 3                         PEER-TO-PEER (P2P) FILE SHARING
 4         6.     Peer to peer (P2P) file sharing is a method of communication available to
 5 internet users through the use of special software programs. P2P file sharing programs
 6 allow groups of computers using the same file sharing network and protocols to transfer
 7 digital files from one computer system to another while connected to a network, usually
 8 on the internet. There are multiple types of P2P file sharing networks on the internet. To
 9 connect to a particular P2P file sharing network, a user first obtains a P2P client software
10 program for a particular P2P file sharing network, which can be downloaded from the
11 internet. A particular P2P file sharing network may have many different P2P client
12 software programs that allow access to that particular P2P file sharing network.
13 Additionally, a particular P2P client software program may be able to access multiple
14 P2P file sharing networks. These P2P client software share common protocols for
15 network access and file sharing. The user interface, features, and configurations may
16 vary between clients and versions of the same client.
17         7.     In general, P2P client software allows the user to set up file(s) on a
18 computer to be shared on a P2P file sharing network with other users running compatible
19 P2P client software. A user can also obtain files by opening the P2P client software on
20 the user’s computer and conducting a search for files that are of interest and currently
21 being shared on a P2P file sharing network.
22         8.     Some P2P file sharing networks are designed to allow users to download
23 files and frequently provide enhanced capabilities to reward the sharing of files by
24 providing reduced wait periods, higher user ratings, or other benefits. In some instances,
25 users are not allowed download files if they are not sharing files. Typically, settings
26 within these programs control sharing thresholds.
27         9.     Typically, during a default installation of a P2P client software program,
28 settings are established which configure the host computer to share files. Depending

     AFFIDAVIT OF SA JESSE MILLER – 3                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 11 of 37




 1 upon the P2P client software used, a user may have the ability to reconfigure some of
 2 those settings during installation or after the installation has been completed.
 3         10.    Typically, a setting establishes the location of one or more directories or
 4 folders whose contents (digital files) are made available for distribution to other P2P
 5 clients. In some clients, individual files can also be shared.
 6         11.    Typically, a setting controls whether or not files are made available for
 7 distribution to other P2P clients.
 8         12.    Typically, a setting controls whether or not users will be able to share
 9 portions of a file while they are in the process of downloading the entire file. This feature
10 increases the efficiency of the network by putting more copies of the file segments on the
11 network for distribution.
12         13.    Typically, files being shared by P2P clients are processed by the client
13 software. As part of this processing, a hashed algorithm value is computed for each file
14 and/or piece of a file being shared (dependent on the P2P file sharing network), which
15 uniquely identifies it on the network. A file (or piece of a file) processed by this hash
16 algorithm operation results in the creation of an associated hash value often referred to as
17 a digital signature. Some hash algorithms provide a certainty exceeding 99.99 percent
18 that two or more files with the same hash value are identical copies of the same file
19 regardless of their file names. By using a hash algorithm to uniquely identify files on a
20 P2P network, it improves the network efficiency. Because of this, typically, users may
21 receive a selected file from numerous sources by accepting segments of the same file
22 from multiple clients and then reassembling the complete file on the local computer.
23 This is referred to as multiple source downloads. This client program succeeds in
24 reassembling the file from different sources only if all the segments came from exact
25 copies of the same file. P2P file sharing networks use hash values to ensure exact copies
26 of the same files are used during this process.
27
28

     AFFIDAVIT OF SA JESSE MILLER – 4                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 12 of 37




 1          14.    P2P file sharing networks, including the BitTorrent network, are frequently
 2 used to trade digital files of child pornography. These files include both images and
 3 movie files.
 4          15.    The BitTorrent network is a very popular and publicly available P2P
 5 sharing network. Most computers that are part of this network are referred to as “peers.”
 6 The terms “peers” and “clients” can be used interchangeably when referring to the
 7 BitTorrent network. A peer can simultaneously provide files to some peers while
 8 downloading files from other peers.
 9          16.    The BitTorrent network can be accessed by computers running many
10 different client programs, some of which include the BitTorrent client program, uTorrent
11 client program, and Vuze client program. These client programs are publicly available
12 and free P2P client software programs that can be downloaded from the internet. There
13 are also BitTorrent client programs that are not free. These BitTorrent client programs
14 share common protocols for network access and file sharing. The user interfaces,
15 features, and configuration may vary between clients and versions of the same client.
16          17.    During the installation of typical BitTorrent network client programs,
17 various settings are established which configure the host computer to share files.
18 Depending upon the BitTorrent client used, a user may have the ability to reconfigure
19 some of those settings during installation or after installation has been completed.
20 Typically, a setting establishes the location of one or more directories of folders whose
21 contents (files) are made available to other BitTorrent network users to download.
22          18.    In order to share a file or set of files on a BitTorrent network, a “Torrent”
23 file needs to be created by the user that initially wants to share the file or set of files. A
24 “Torrent” is typically a small file that describes the file(s) that are being shared, which
25 may include information on how to locate the file(s) on the BitTorrent network. A
26 typical BitTorrent client will have the ability to create a “Torrent” file. It is important to
27 note that the “Torrent” file does not contain the actual file(s) being shared, but
28 information about the file(s) described in the “Torrent,” such as the name(s) of the file(s)

      AFFIDAVIT OF SA JESSE MILLER – 5                                         UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 13 of 37




 1 being referenced in the “Torrent” and the “info hash” of the “Torrent.” The “info hash”
 2 is a SHA-1 hash value of the set of data describing the file(s) referenced in the “Torrent,”
 3 which include the SHA-1 hash value of each piece, the file size, and the file name(s).
 4 The “info hash” of each “Torrent” uniquely identifies the “Torrent” file on the BitTorrent
 5 network. The “Torrent” file may also contain information on how to locate file(s)
 6 referenced in the “Torrent” by identifying “Trackers.” “Trackers” are computers on the
 7 BitTorrent network that collate information about peers/clients that have recently
 8 reported they are sharing the file(s) referenced in the “Torrent” file. A “Tracker” is only
 9 a pointer to peers/clients on the network who may be sharing part or all of the file(s)
10 referenced in the “Torrent.” It is important to note that the “Trackers” do not actually
11 have the file(s) and are used to facilitate the finding of other peers/clients that have the
12 entire file(s) or at least a portion of the file(s) available for sharing. It should also be
13 noted that the use of “Tracker(s)” on the BitTorrent network are not always necessary to
14 locate peers/clients that have file(s) being shared from a particular “Torrent” file. There
15 are many publicly available servers on the Internet that provide BitTorrent tracker
16 services.
17          19.    Once a “Torrent” is created, in order to share the file(s) referenced in the
18 “Torrent” file, a user typically makes the “Torrent” available for other users, such as via
19 websites on the Internet.
20          20.    In order to locate “Torrent” files of interest, a typical user will use keyword
21 searches within the BitTorrent network client itself or on websites hosting “Torrents.”
22 Once a “Torrent” file is located that meets the keyword search criteria, the user will
23 download the “Torrent” file to their computer. Alternatively, a user can also search for
24 and locate “magnet links,” which is a link that enables the BitTorrent network client
25 program itself to download the “Torrent” to the computer. In either case, a “Torrent” file
26 is downloaded to the user’s computer. The BitTorrent network client will then process
27 that “Torrent” file in order to find “Trackers” or utilize other means that will help
28 facilitate finding other peers/clients on the network that have all or part of the file(s)

      AFFIDAVIT OF SA JESSE MILLER – 6                                          UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 14 of 37




 1 referenced in the “Torrent” file. It is again important to note that the actual file(s)
 2 referenced in the “Torrent” are actually obtained directly from other peers/clients on the
 3 BitTorrent network and not the “Trackers” themselves. Typically, the “Trackers” on the
 4 network return information about remote peers/clients that have recently reported they
 5 have the same file(s) available for sharing (based on SHA-1 “info hash” value
 6 comparison), or parts of the same file(s), referenced in the “Torrent,” to include the
 7 remote peers/clients Internet Protocol (IP) addresses.
 8          21.    For example, a person interested in obtaining child pornographic images on
 9 the BitTorrent network would open the BitTorrent client application on his/her computer
10 and conduct a keyword search for files using a term such as “preteen sex.” (It should be
11 noted that this search term may not have been used in this investigation.) The results of
12 the torrent search are typically returned to the user’s computer by displaying them on the
13 torrent hosting website. The hosting website will typically display information about the
14 torrent, which can include the name of the torrent file, the name of the file(s) referenced
15 in the torrent file, the file(s) size, and the “info hash” SHA-1 value of the torrent file.
16 The user then selects a torrent of interest to download to their computer. Typically, the
17 BitTorrent client program will then process the torrent file. The user selects from the
18 results displayed the file(s) they want to download that were referenced in the torrent file.
19 Utilizing trackers and other BitTorrent network protocols (such as Distributed Hash
20 Tables, Peer Exchange, and Local Peer Discovery), peers/clients are located that have
21 recently reported they have the file(s) or parts of the file(s) referenced in the torrent file
22 available for sharing. The file(s) is then downloaded directly from the computer(s)
23 sharing the file. Typically, once the BitTorrent network client has downloaded part of the
24 file(s), it may immediately begin sharing the file with other users on the network. The
25 BitTorrent network client program succeeds in reassembling the file(s) from different
26 sources only if it receives “pieces” with the exact SHA-1 piece hash described in the
27 torrent file. During the download process, a typical BitTorrent client program displays
28 the Internet Protocol address of the peers/clients that appear to be sharing part or all of

      AFFIDAVIT OF SA JESSE MILLER – 7                                         UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 15 of 37




 1 the file(s) referenced in the torrent file or other methods utilized by the BitTorrent
 2 network protocols. The downloaded file is then stored in the area previously designated
 3 by the user and/or the client program. The downloaded file(s), including the torrent file,
 4 will remain until moved or deleted.
 5           22.   Law Enforcement has created BitTorrent network client programs that
 6 obtain information from trackers about peers/clients recently reporting that they are
 7 involved in sharing digital files of known actual child pornography (based on the “info
 8 hash” SHA-1 hash value), which then allows the downloading of a file from a single IP
 9 address (as opposed to obtaining the file from multiple peers/clients on the network.)
10 This procedure allows for the detection and investigation of those computers involved in
11 sharing digital files of known actual child pornography on the BitTorrent network.
12           23.   During the query and/or downloading process from a remote BitTorrent
13 network client, certain information may be exchanged between the investigator’s client
14 and the remote client they are querying and/or downloading a file from. Such as 1) the
15 remote client’s IP address; 2) a confirmation from the remote client that they have pieces
16 of the file(s) being requested, in whole or in part, and that the pieces of the file(s) is being
17 reported as shared from the remote client program; and 3) the remote client program and
18 version. This information may remain on the remote client’s computer system for long
19 periods of time. The investigator has the ability to log this information. A search can
20 later be conducted on a seized computer system(s) for this information, which may
21 provide further evidence that the investigator’s client communicated with the remote
22 client.
23                           STATEMENT OF PROBABLE CAUSE
24           24.   Between November 2020 and February 2021, I used a law enforcement
25 version of BitTorrent to identify P2P users possessing and distributing image and video
26 files depicting child pornography. I used the law enforcement version of BitTorrent to
27 download files depicting child pornography from a P2P user at IP address 76.121.47.160
28 (the SUBJECT IP ADDRESS). The undercover downloads are detailed below.

     AFFIDAVIT OF SA JESSE MILLER – 8                                          UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 16 of 37




 1          25.    On November 30, 2020, between approximately 1:16 a.m. PST and 2:21
 2 a.m. PST, I used the law enforcement version of BitTorrent to establish a single source
 3 connection with a P2P user at the SUBJECT IP ADDRESS, who was determined to be in
 4 possession of suspected child pornography. Among the files downloaded from the
 5 SUBJECT IP ADDRESS was the following video file that I reviewed and describe
 6 below:
 7          File: This video is 14 minute and 06 second long. The video depicts a nude,
            prepubescent female performing oral sex on an artificial phallus, with camera
 8
            views of her breasts and vagina. Given her small stature, lack of pubic
 9          development/pubic and body hair, minimal to no breast development, and youthful
            appearances, I estimate the young girl is between ten and twelve years old.
10
11          26.    On February 13, 2021, between approximately 8:21 a.m. PST and February
12 14, 2021 12:54 a.m. PST, I used the law enforcement version of BitTorrent to establish a
13 single source connection with a P2P user at the SUBJECT IP ADDRESS, who was
14 determined to be in possession of suspected child pornography. Among the files
15 downloaded from the SUBJECT IP ADDRESS were the following videos, which I
16 reviewed and describe below:
17          File 1: This video is 16 minutes and 41 seconds long and depicts a nude
            prepubescent female. During the video, the adult male subjects the child victim to
18
            oral and vaginal sexual intercourse and ejaculates in the child victim’s mouth at
19          the conclusion of the video. Given her small stature, lack of pubic
            development/pubic and body hair, minimal to no breast development, and youthful
20
            appearance, I estimate the young girl is between nine and eleven years old.
21
            File 2: This video is 9 minutes and 55 seconds long and depicts a nude,
22
            prepubescent female in the backseat of a vehicle with a nude adult male. The
23          child is digitally penetrated in her vagina and anus. Later in the video the adult
            male’s erect penis is inserted in the child’s anus. Several times in the video, the
24
            child victim’s face is visible and she appears to be in distress. Given her small
25          stature, lack of pubic development, minimal to no breast development, and
            youthful appearance, I estimate the young girl is between eight and ten years old.
26
27          27.    A query of a publicly available database revealed the SUBJECT IP
28 ADDRESS belonged to Comcast Communications. Comcast was served a U.S.

     AFFIDAVIT OF SA JESSE MILLER – 9                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 17 of 37




 1 Department of Homeland Security summons seeking subscriber information of the
 2 SUBJECT IP ADDRESS from November 2020 to February 2021. Comcast
 3 Communications reported during the dates and times of the downloads described above,
 4 the SUBJECT IP ADDRESS was assigned to Irina Yakimyuk with a service and billing
 5 address at the SUBJECT PREMISES, an apartment within a multi-unit building.
 6         28.    On March 2, 2021, law enforcement conducted surveillance on the
 7 SUBJECT PREMISES and saw a vehicle registered to Irina Yakimyuk parked in front of
 8 the apartment building numbered “3407” and near apartment 112, the SUBJECT
 9 PREMISES.
10         29.    Washington State Department of License records show that Irina Yakimyuk
11 and James Phelps list the SUBJECT PREMISES as their current residential address.
12 From my investigation, I believe they are the only adult residents of the SUBJECT
13 PREMISES. But I believe a minor female under the age of twelve also resides at the
14 SUBJECT PREMISES.
15         30.    Washington DOL records also show that SUBJECT VEHICLE 1 is
16 currently registered to Irina Yakimyuk and James Phelps and SUBJECT VEHICLE 2 is
17 currently registered to James Phelps . Both are registered at the SUBJECT PREMISES.
18         31.    Based on my knowledge, training, and experience, and the experience of
19 other law enforcement officers, I know that it is common for multiple individuals and
20 computers within a residence to share Internet access. I believe that someone used at
21 least one computer from the SUBJECT PREMISES to distribute child pornography via
22 an Internet based P2P file sharing program, and that evidence of that crime will be found
23 in the SUBJECT PREMISES or in the SUBJECT VEHICLES.
24          BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY
25         32.    I have had both training and experience in the investigation of computer-
26 related crimes. Based on my training, experience, and knowledge, I know the following:
27
28

     AFFIDAVIT OF SA JESSE MILLER – 10                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 18 of 37




 1                a.     Computers and digital technology are the primary way in which
   individuals interested in child pornography interact with each other. Computers basically
 2
   serve four functions in connection with child pornography: production, communication,
 3 distribution, and storage.
 4               b.       Digital cameras and smartphones with cameras save photographs or
 5 videos as a digital file that can be directly transferred to a computer by connecting the
   camera or smartphone to the computer, using a cable or via wireless connections such as
 6 “WiFi” or “Bluetooth.” Photos and videos taken on a digital camera or smartphone may
 7 be stored on a removable memory card in the camera or smartphone. These memory
   cards are often large enough to store thousands of high-resolution photographs or videos.
 8
 9               c.       A device known as a modem allows any computer to connect to
   another computer through the use of telephone, cable, or wireless connection. Mobile
10 devices such as smartphones and tablet computers may also connect to other computers
11 via wireless connections. Electronic contact can be made to literally millions of
   computers around the world. Child pornography can therefore be easily, inexpensively
12 and anonymously (through electronic communications) produced, distributed, and
13 received by anyone with access to a computer or smartphone.
14                 d.      The computer’s ability to store images in digital form makes the
15   computer itself an ideal repository for child pornography. Electronic storage media of
     various types - to include computer hard drives, external hard drives, CDs, DVDs, and
16   “thumb,” “jump,” or “flash” drives, which are very small devices that are plugged into a
17   port on the computer - can store thousands of images or videos at very high resolution. It
     is extremely easy for an individual to take a photo or a video with a digital camera or
18   camera-bearing smartphone, upload that photo or video to a computer, and then copy it
19   (or any other files on the computer) to any one of those media storage devices. Some
     media storage devices can easily be concealed and carried on an individual’s person.
20   Smartphones and/or mobile phones are also often carried on an individual’s person.
21
                 e.     The Internet affords individuals several different venues for
22 obtaining, viewing, and trading child pornography in a relatively secure and anonymous
   fashion.
23
24                  f.     Individuals also use online resources to retrieve and store child
     pornography. Some online services allow a user to set up an account with a remote
25   computing service that may provide email services and/or electronic storage of computer
26   files in any variety of formats. A user can set up an online storage account (sometimes
     referred to as “cloud” storage) from any computer or smartphone with access to the
27   Internet. Even in cases where online storage is used, however, evidence of child
28   pornography can be found on the user’s computer, smartphone, or external media in most
     cases.
      AFFIDAVIT OF SA JESSE MILLER – 11                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 19 of 37




 1                  g.      A growing phenomenon related to smartphones and other mobile
     computing devices is the use of mobile applications, also referred to as “apps.” Apps
 2
     consist of software downloaded onto mobile devices that enable users to perform a
 3   variety of tasks – such as engaging in online chat, sharing digital files, reading a book, or
     playing a game – on a mobile device. Individuals commonly use such apps to receive,
 4
     store, distribute, and advertise child pornography, to interact directly with other like-
 5   minded offenders or with potential minor victims, and to access cloud-storage services
     where child pornography may be stored.
 6
 7                  h.      As is the case with most digital technology, communications by way
     of computer can be saved or stored on the computer used for these purposes. Storing this
 8   information can be intentional (i.e., by saving an email as a file on the computer or saving
 9   the location of one’s favorite websites in, for example, “bookmarked” files) or
     unintentional. Digital information, such as the traces of the path of an electronic
10   communication, may also be automatically stored in many places (e.g., temporary files or
11   ISP client software, among others). In addition to electronic communications, a
     computer user’s Internet activities generally leave traces or “footprints” in the web cache
12   and history files of the browser used. Such information is often maintained indefinitely
13   until overwritten by other data.
14          33.    Based upon my knowledge, experience, and training in child pornography
15 investigations, and the training and experience of other law enforcement officers with
16 whom I have had discussions, I know that there are certain characteristics common to
17 individuals who have a sexualized interest in children and depictions of children:
18
19
20
21
22
23
24
25
26
27
28

      AFFIDAVIT OF SA JESSE MILLER – 12                                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 20 of 37




 1               a.      They may receive sexual gratification, stimulation, and satisfaction
   from contact with children; or from fantasies they may have viewing children engaged in
 2
   sexual activity or in sexually suggestive poses, such as in person, in photographs, or other
 3 visual media; or from literature describing such activity.
 4                  b.     They may collect sexually explicit or suggestive materials in a
 5   variety of media, including photographs, magazines, motion pictures, videotapes, books,
     slides, and/or drawings or other visual media. Such individuals often times use these
 6   materials for their own sexual arousal and gratification. Further, they may use these
 7   materials to lower the inhibitions of children they are attempting to seduce, to arouse the
     selected child partner, or to demonstrate the desired sexual acts. These individuals may
 8   keep records, to include names, contact information, and/or dates of these interactions, of
 9   the children they have attempted to seduce, arouse, or with whom they have engaged in
     the desired sexual acts.
10
11                c.      They often maintain any “hard copies” of child pornographic
   material that is, their pictures, films, video tapes, magazines, negatives, photographs,
12 correspondence, mailing lists, books, tape recordings, etc., in the privacy and security of
13 their home or some other secure location. These individuals typically retain these “hard
   copies” of child pornographic material for many years, as they are highly valued.
14
15                d.      Likewise, they often maintain their child pornography collections
   that are in a digital or electronic format in a safe, secure and private environment, such as
16 a computer and surrounding area. These collections are often maintained for several
17 years and are kept close by, often at the individual’s residence or some otherwise easily
   accessible location, to enable the owner to view the collection, which is valued highly.
18
                  e.      They also may correspond with and/or meet others to share
19
   information and materials; rarely destroy correspondence from other child pornography
20 distributors/collectors; conceal such correspondence as they do their sexually explicit
   material; and often maintain lists of names, addresses, and telephone numbers of
21
   individuals with whom they have been in contact and who share the same interests in
22 child pornography.
23
24
25
26
27
28

      AFFIDAVIT OF SA JESSE MILLER – 13                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 21 of 37




 1                 f.      They generally prefer not to be without their child pornography for
     any prolonged time period. This behavior has been documented by law enforcement
 2
     officers involved in the investigation of child pornography throughout the world.
 3   Importantly, e-mail and cloud storage can be a convenient means by which individuals
     can access a collection of child pornography from any computer, at any location with
 4
     Internet access. Such individuals therefore do not need to physically carry their
 5   collections with them but rather can access them electronically. Furthermore, these
     collections can be stored on email “cloud” servers, which allow users to store a large
 6
     amount of material at no cost, and possibly reducing the amount of any evidence of any
 7   of that material on the users’ computer(s).
 8          34.    Even if such individuals use a portable device (such as a mobile phone) to
 9 access the Internet and child pornography, it is more likely than not that evidence of this
10 access will be found in his home, the SUBJECT PREMISES, as set forth in Attachment
11 A, including on digital devices other than the portable device (for reasons including the
12 frequency of “backing up” or “synching” mobile phones to computers or other digital
13 devices).
14       35.       In addition to offenders who collect and store child pornography, law
15 enforcement has encountered offenders who obtain child pornography from the internet,
16 view the contents and subsequently delete the contraband, often after engaging in self-
17 gratification. In light of technological advancements, increasing Internet speeds and
18 worldwide availability of child sexual exploitative material, this phenomenon offers the
19 offender a sense of decreasing risk of being identified and/or apprehended with quantities
20 of contraband. This type of consumer is commonly referred to as a ‘seek and delete’
21 offender, knowing that the same or different contraband satisfying their interests remain
22 easily discoverable and accessible online for future viewing and self-gratification. I
23 know that, regardless of whether a person discards or collects child pornography he/she
24 accesses for purposes of viewing and sexual gratification, evidence of such activity is
25 likely to be found on computers and related digital devices, including storage media, used
26 by the person. This evidence may include the files themselves, logs of account access
27 events, contact lists of others engaged in trafficking of child pornography, backup files,
28 and other electronic artifacts that may be forensically recoverable.

      AFFIDAVIT OF SA JESSE MILLER – 14                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 22 of 37




1             36.    Given the above-stated facts, and based on my knowledge, training and
2 experience, along with my discussions with other law enforcement officers who
3 investigate child exploitation crimes, I believe that the person who used a computer at the
4 SUBJECT PREMISES to share the files described above likely has a sexualized interest
5 in children and depictions of children, and that evidence of child pornography is likely to
6 be found at the SUBJECT PREMISES or in the SUBJECT VEHICLES.
7         FRUITS, EVIDENCE, AND INSTRUMENTALITIES INSIDE THE SUBJECT
          PREMISES/SUBJECT VEHICLES AND ANY CLOSED CONTAINERS AND
8
                      ELECTRONIC DEVICES FOUND THEREIN
9
              37.    As described above and in Attachment B, this application seeks permission
10
     to search for and seize items listed in Attachment B that might be found in the SUBJECT
11
     PREMISES or in the SUBJECT VEHICLES, in whatever form they are found. One form
12
     in which evidence, fruits, or instrumentalities might be found is data stored on a
13
     computer’s hard drive or other digital device 1 or electronic storage media. 2 Thus, the
14
     warrants applied for would authorize the seizure of electronic storage media or,
15
     potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).
16
              38.    Through my training and experience, and the information learned during
17
     the course of this investigation, I know that individuals who engage in child pornography
18
     offenses often keep physical evidence, fruits, and instrumentalities of their crimes inside
19
     their residences, including but not limited to, digital devices
20
21
22
     1
       “Digital device” includes any device capable of processing and/or storing data in electronic
23
     form, including, but not limited to: central processing units, laptop, desktop, notebook or tablet
24   computers, computer servers, peripheral input/output devices such as keyboards, printers,
     scanners, plotters, monitors, and drives intended for removable media, related communications
25   devices such as modems, routers and switches, and electronic/digital security devices, wireless
26   communication devices such as mobile or cellular telephones and telephone paging devices,
     personal data assistants (“PDAs”), iPods/iPads, Blackberries, digital cameras, digital gaming
27   devices, global positioning satellite devices (GPS), or portable media players.
     2
       Electronic Storage media is any physical object upon which electronically stored information
28   can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,
     and other magnetic or optical media.
         AFFIDAVIT OF SA JESSE MILLER – 15                                          UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
         USAO #2021R00256
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
            Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 23 of 37




 1         39.    Probable cause. Based upon my review of the evidence gathered in this
 2 investigation, my review of data and records, information received from other agents and
 3 computer forensic examiners, and my training and experience, I submit that if a digital
 4 device or other electronic storage medium is found in the SUBJECT PREMISES or
 5 SUJECT VEHICLES, there is probable cause to believe that evidence, fruits, and
 6 instrumentalities of the TARGET OFFENSES will be stored on those digital devices or
 7 other electronic storage media. As noted above, my investigation has shown that the user
 8 of a computer at the SUBJECT PREMISES has shared suspected child pornography.
 9 There is, therefore, probable cause to believe that evidence, fruits, and instrumentalities,
10 of the crimes under investigation exist and will be found on digital devices or other
11 electronic storage media at the SUBJECT PREMISES or in the SUBJECT VEHICLES
12 for at least the following reasons:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF SA JESSE MILLER – 16                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 24 of 37




 1                  a.    Based my knowledge, training, and experience, I know that
     computer files or remnants of such files may be recovered months or even years after
 2
     they have been downloaded onto a storage medium, deleted, or viewed via the Internet.
 3   Electronic files downloaded to a storage medium can be stored for years at little or no
     cost. Even when files have been deleted, this information can sometimes be recovered
 4
     months or years later with forensics tools. This is because when a person “deletes” a file
 5   on a computer, the data contained in the files does not actually disappear; rather, that data
     remains on the storage medium until it is overwritten by new data.
 6
 7                b.      Therefore, deleted files, or remnants of deleted files, may reside in
   free space or slack space—that is, in space on the storage medium that is not currently
 8 being used by an active file—for long periods of time before they are overwritten. In
 9 addition, a computer’s operating system may also keep a record of deleted data in “swap”
   or “recovery” files.
10
11                c.      Wholly apart from user-generated files, computer storage media—in
   particular, computers’ internal hard drives—contain electronic evidence of how a
12 computer has been used, what is has been used for, and who has used it. To give a few
13 examples, this forensic evidence can take the form of operating system configurations,
   artifacts from operating system or application operation, file system data structures, and
14 virtual memory “swap” paging files. Computer users typically do not erase or delete this
15 evidence, because special software is typically required for that task. However, it is
   technically possible to delete this information.
16
17                d.      Similarly, files that have been viewed via the Internet are sometimes
   automatically downloaded into a temporary Internet directory or “cache.”
18
                  e.      Digital storage devices may also be large in capacity, but small in
19
   physical size. Because those who are in possession of such devices also tend to keep
20 them on their persons, especially when they may contain evidence of a crime. Digital
   storage devices may be smaller than a postal stamp in size, and thus they may easily be
21
   hidden in a person’s pocket.
22
           40.    As further described in Attachment B, this application seeks permission to
23
   locate not only computer files that might serve as direct evidence of the crimes described
24
   on the warrant, but also for forensic electronic evidence that establishes how computers
25
   were used, the purpose of their use, who used them, and when. There is probable cause
26
   to believe that this forensic electronic evidence will be on digital devices found in the
27
   SUBJECT PREMISES or SUBJECT VEHICLES because:
28

      AFFIDAVIT OF SA JESSE MILLER – 17                                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 25 of 37




1                   a.     Data on the digital storage medium or digital devices can provide
     evidence of a file that was once on the digital storage medium or digital devices but has
2
     since been deleted or edited, or of a deleted portion of a file (such as a paragraph that has
3    been deleted from a word processing file). Virtual memory paging systems can leave
     traces of information on the storage medium that show what tasks and processes were
4
     recently active. Web browsers, e-mail programs, and chat programs store configuration
5    information on the storage medium that can reveal information such as online nicknames
     and passwords. Operating systems can record additional information, such as the
6
     attachment of peripherals, the attachment of USB flash storage devices or other external
7    storage media, and the times the computer was in use. Computer file systems can record
     information about the dates files were created and the sequence in which they were
8
     created, although this information can later be falsified.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      AFFIDAVIT OF SA JESSE MILLER – 18                                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 26 of 37




 1                  b.     As explained herein, information stored within a computer and other
     electronic storage media may provide crucial evidence of the “who, what, why, when,
 2
     where, and how” of the criminal conduct under investigation, thus enabling the United
 3   States to further establish and prove each element or alternatively, to exclude the innocent
     from further suspicion. In my training and experience, information stored within a
 4
     computer or storage media (e.g. registry information, communications, images and
 5   movies, transactional information, records of session times and durations, Internet
     history, and anti-virus, spyware, and malware detection programs) can indicate who has
 6
     used or controlled the computer or storage media. This “user attribution” evidence is
 7   analogous to the search of “indicia of occupancy” while executing a search warrant at a
     residence. The existence or absence of anti-virus, spyware, and malware detection
 8
     programs may indicate whether the computer was remotely accessed, thus inculpating or
 9   exculpating the computer owner. Further computer and storage media activity can
     indicate how and when the computer or storage media was accessed or used. For
10
     example, as described herein, computers typically contain information that log: computer
11   activity associated with user accounts and electronic storage media that connected with
     the computer. Such information allows investigators to understand the chronological
12
     context of computer or electronic storage media access, use, and events relating to the
13   crime under investigation. Additionally, some information stored within a computer or
     electronic storage media may provide crucial evidence relating to the physical location of
14
     other evidence and the suspect. For example, images stored on a computer may both
15   show a particular location and have geolocation information incorporated into its file
     data. Such file data typically also contains information indicating when the file or image
16
     was created. The existence of such image files, along with external device connection
17   logs, may also indicate the presence of additional electronic storage media (e.g., a digital
     camera or cellular phone with an incorporated camera). The geographic and timeline
18
     information described herein may either inculpate or exculpate the computer user. Last,
19   information stored within a computer may provide relevant insight into the computer
     user’s state of mind as it relates to the offense under investigation. For example,
20
     information within the computer may indicate the owner’s motive and intent to commit
21   the crime (e.g. Internet searches indicating criminal planning), or consciousness of guilt
     (e.g., running a “wiping” program to destroy evidence on the computer or password
22
     protecting/encrypting such evidence in an effort to conceal it from law enforcement).
23
                 c.     A person with appropriate familiarity with how a computer works
24 can, after examining this forensic evidence in its proper content, draw conclusions about
25 how computers were used, the purpose of their use, who used them, and when.
26
27
28

      AFFIDAVIT OF SA JESSE MILLER – 19                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 27 of 37




 1                  d.    The process of identifying the exact files, blocks, registry entries,
     logs, or other forms of forensic evidence on a storage medium that are necessary to draw
 2
     an accurate conclusion is a dynamic process. While it is possible to specify in advance
 3   the records to be sought, computer evidence is not always data that can be merely
     reviewed by a review team and passed along to investigators. Whether data stored on a
 4
     computer is evidence may depend on other information stored on the computer and the
 5   application of knowledge about how a computer behaves. Therefore, contextual
     information necessary to understand other evidence also falls within the scope of the
 6
     warrant.
 7
                  e.     Further, in finding evidence of how a computer was used, the
 8 purpose of its use, who used it, and when, sometimes it is necessary to establish that a
 9 particular thing is not present on a storage medium. For example, the presence or
   absence of counter-forensic programs or anti-virus programs (and associated data) may
10 be relevant to establishing a user’s intent.
11
                  f.     I know that when an individual uses a computer to store, receive, or
12 distribute child pornography, the individual’s computer or digital device will generally
13 serve both as an instrumentality for committing the crime, and also as a storage medium
   for evidence of the crime. The computer or digital device is an instrumentality of the
14 crime because it is used as a means of committing the criminal offense. The computer or
15 digital device is also likely to be a storage medium for evidence of crime. From my
   training and experience, I believe that a computer or digital device used to commit a
16 crime of this type may contain: data that is evidence of how the computer was used; data
17 that was sent or received; notes as to how the criminal conduct was achieved; records of
   text discussions about the crime; and other records that indicate the nature of the offense.
18
19         41.    Necessity of seizing or copying entire computers or storage medium. In

20 most cases, a thorough search of a premises for information that might be stored on
21 digital storage media or other digital devices often requires the seizure of the digital
22 devices and digital storage media for later off-site review consistent with the warrant. In
23 lieu of removing storage media from the premises, it is sometimes possible to make an
24 image copy of storage media. Generally speaking, imaging is the taking of a complete
25 electronic copy of the digital media’s data, including all hidden sectors and deleted files.
26 Either seizure or imaging is often necessary to ensure the accuracy and completeness of
27 data recorded on the storage media, and to prevent the loss of the data either from
28 accidental or intentional destruction. This is true because of the following:

      AFFIDAVIT OF SA JESSE MILLER – 20                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 28 of 37




 1                  a.     The time required for an examination. As noted above, not all
     evidence takes the form of documents and files that can be easily viewed on site.
 2
     Analyzing evidence of how a computer has been used, what it has been used for, and who
 3   has used it requires considerable time, and taking that much time on premises could be
     unreasonable. As explained above, because the warrant calls for forensic electronic
 4
     evidence, it is exceedingly likely that it will be necessary to thoroughly examine storage
 5   media to obtain evidence. Storage media can store a large volume of information.
     Reviewing that information for things described in the warrant can take weeks or months,
 6
     depending on the volume of data stored, and would be impractical and invasive to
 7   attempt on-site.
 8                 b.      Technical requirements. Computers can be configured in several
 9   different ways, featuring a variety of different operating systems, application software,
     and configurations. Therefore, searching them sometimes requires tools or knowledge
10   that might not be present on the search site. The vast array of computer hardware and
11   software available makes it difficult to know before a search what tools or knowledge
     will be required to analyze the system and its data on-site. However, taking the storage
12   media off-site and reviewing it in a controlled environment will allow its examination
13   with the proper tools and knowledge.
14              c.      Variety of forms of electronic media. Records sought under this
15 warrant could be stored in a variety of storage media formats that may require off-site
   reviewing with specialized forensic tools.
16
17       42.    Searching computer systems is a highly technical process that requires

18 specific expertise and specialized equipment. There are so many types of computer
19 hardware and software in use today that it is rarely possible to bring to the search site all
20 the necessary technical manuals and specialized equipment necessary to consult with
21 computer personnel who have expertise in the type of computer, operating system, or
22 software application being searched.
23       43.    The analysis of computer systems and storage media often relies on

24 rigorous procedures designed to maintain the integrity of the evidence and to recover
25 “hidden,” mislabeled, deceptively named, erased, compressed, encrypted or password-
26 protected data, while reducing the likelihood of inadvertent or intentional loss or
27 modification of data. A controlled environment such as a laboratory, is typically required
28 to conduct such an analysis properly.

      AFFIDAVIT OF SA JESSE MILLER – 21                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 29 of 37




 1         44.    The volume of data stored on many computer systems and storage devices
 2 will typically be so large that it will be highly impracticable to search for data during the
 3 execution of the physical search of the premises. The hard drives commonly included in
 4 desktop and laptop computers are capable of storing millions of pages of text.
 5         45.    A search of digital devices for evidence described in Attachment B may
 6 require a range of data analysis techniques. In some cases, agents may recover evidence
 7 with carefully targeted searches to locate evidence without requirement of a manual
 8 search through unrelated materials that may be commingled with criminal evidence.
 9 Agents may be able to execute a “keyword” search that searches through the files stored
10 in a digital device for special terms that appear only in the materials covered by the
11 warrant. Or, agents may be able to locate the materials covered by looking for a
12 particular directory or name. However, in other cases, such techniques may not yield the
13 evidence described in the warrant. Individuals may mislabel or hide files and directories;
14 encode communications to avoid using keywords; attempt to delete files to evade
15 detection; or take other steps designed to hide information from law enforcement
16 searches for information.
17         46.    The search procedure of any digital device seized may include the
18 following on-site techniques to seize the evidence authorized in Attachment B:
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF SA JESSE MILLER – 22                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 30 of 37




 1               a.     On-site triage of computer systems to determine what, if any,
   peripheral devices or digital storage units have been connected to such computer systems,
 2
   a preliminary scan of image files contained on such systems and digital storage devices to
 3 help identify any other relevant evidence or co-conspirators.
 4               b.      On-site copying and analysis of volatile memory, which is usually
 5 lost if a computer is powered  down, and may contain information about how the
   computer is being used, by whom, when and may contain information about encryption,
 6 virtual machines, or steganography which will be lost if the computer is powered down.
 7
                 c.      On-site forensic imaging of any computers may be necessary for
 8 computers or devices that may be partially or fully encrypted in order to preserve
 9 unencrypted data that may, if not immediately imaged on-scene become encrypted and
   accordingly become unavailable for any examination.
10
11         47.   Nature of examination. Based on the foregoing, and consistent with Rule

12 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise
13 copying storage media that reasonably appear to contain some or all of the evidence
14 described in the warrant, and would authorize a later review of the media or information
15 consistent with the warrant. The later review may require techniques, including but not
16 limited to computer-assisted scans of the entire medium, that might expose many parts of
17 a hard drive to human inspection in order to determine whether it is evidence described
18 by the warrant.
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF SA JESSE MILLER – 23                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 31 of 37




1                                         CONCLUSION
2          48.    Based on the information set forth herein, there is probable cause to search
3 the above described SUBJECT PREMISES and SUBJET VEHICLES, as further
4 described in Attachment A, as well as on and in any digital device or other electronic
5 storage media found, for evidence, fruits and instrumentalities, as further described in
6 Attachment B, of the TARGET OFFENSES.
7
8
9
                                              Jesse Miller, Special Agent
10
                                              Department of Homeland Security
11                                            Homeland Security Investigations
12
13
           The above-named agent provided a sworn statement attesting to the truth of the
14
     foregoing affidavit this 8th day of March 2021.
15
16
17
                                              __________________________
18
                                              PAULA L. MCCANDLIS
19                                            United States Magistrate Judge
20
21
22
23
24
25
26
27
28

      AFFIDAVIT OF SA JESSE MILLER – 24                                    UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
           Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 32 of 37




1                                    ATTACHMENT A
2                          Description of Property to be Searched
3         The physical address of the SUBJECT PREMISES is 3407 Woburn Street,
4 Apartment 112, Bellingham, Washington 98226, and is more fully described as an
5 apartment within a multi-unit dwelling. The door of Apartment 112 is black and bears
6 the number “112”
7          The search is to include all rooms and persons within the SUBJECT PREMISES
8 and all garage/parking spaces, or storage areas assigned to Apartment 112, as well as any
9 digital device(s) found therein.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ATTACHMENTS – 1                                                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 33 of 37




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
                            Description of the SUBJECT VEHICLES
23
            SUBJECT VEHICLE 1 is a 2016 Grand Caravan , bearing Washington License
24
     Plate #BHR0403.
25
            SUBJECT VEHICLE 2 is a 2014 Volkswagen Jetta, bearing Washington License
26
     Plate #AR14245.
27
            The search of SUBJECT VEHICLES 1 and 2 is to include the entirety of the
28
     vehicles, any close containers, and any digital devices found therein.
      ATTACHMENTS – 2                                                          UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO #2021R00256
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 34 of 37




 1                                              ATTACHMENT B
 2                                           ITEMS TO BE SEIZED
 3             Evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(2)
 4 (Receipt/Distribution of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession
 5 of Child Pornography) committed in or after November 2020 as follows:
 6                a. Items, records, or information 3 relating to visual depictions of minors
                     engaged in sexually explicit conduct;
 7
 8                b. Items, records, or information relating to the receipt, distribution, or
                     transportation of visual depictions of minors engaged in sexually explicit
 9
                     conduct;
10
11                c. Items, records, or information concerning communications about the
                     receipt, distribution, or transportation of visual depictions of minors
12
                     engaged in sexually explicit conduct;
13
14                d. Items, records, or information concerning communications about the sexual
                     abuse or exploitation of minors;
15
16
                  e. Items, records, or information related to communications with or about
17                   minors;
18
                  f.    Items, records, or information concerning the identities and contact
19
                       information (including mailing addresses) of any individuals involved in
20                     the receipt, distribution, or transportation of visual depictions of minors
                       engaged in sexually explicit conduct, saved in any form;
21
22
                  g. Items, records, or information concerning occupancy, residency or
23
                     ownership of the SUBJECT PREMISES, including without limitation,
24                   utility and telephone bills, mail envelopes, addressed correspondence,
25
26   3
         As used above, the terms “records” and “information” includes all forms of creation or storage,
27 including any form of computer or electronic storage (such as hard disks or other media that can
     store data); any handmade form (such as writing); any mechanical form (such as printing or
28 typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
     videotapes, motion pictures, or photocopies).
         ATTACHMENTS – 3                                                            UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
         USAO #2021R00256
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
               Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 35 of 37




 1                  purchase or lease agreements, diaries, statements, identification documents,
                    address books, telephone directories, and keys;
 2
 3               h. Items, records, or information concerning the ownership or use of computer
                    equipment found in the SUBJECT PREMISES, including, but not limited
 4
                    to, sales receipts, bills for internet access, handwritten notes, and computer
 5                  manuals;
 6
                 i. Any digital devices or other electronic storage media 4 and/or their
 7                  components including:
 8
                        i. any digital device or other electronic storage media capable of being
 9                         used to commit, further, or store evidence, fruits, or instrumentalities
                           of the offenses listed above;
10
11                     ii. any magnetic, electronic or optical storage device capable of storing
                           data, including thumb drives, SD cards, or external hard drives;
12
13                     iii. any physical keys, encryption devices, dongles and similar physical
                            items that are necessary to gain access to the computer equipment,
14
                            storage devices or data; and
15
                       iv. any passwords, password files, test keys, encryption codes or other
16
                           information necessary to access the computer equipment, storage
17                         devices or data.
18
                 j. For any digital device or other electronic storage media whose seizure is
19                  otherwise authorized by this warrant, and any digital device or other
                    electronic storage media that contains or in which is stored records or
20
                    information that is otherwise called for by this warrant:
21
                        i. evidence of who used, owned, or controlled the digital device or
22
                           other electronic storage media at the time the things described in this
23                         warrant were created, edited, or deleted, such as logs, registry
                           entries, configuration files, saved usernames and passwords,
24
25
     4
26   The term “digital devices” includes all types of electronic, magnetic, optical, electrochemical,
   or other high speed data processing devices performing logical, arithmetic, or storage functions,
27 including desktop computers, notebook computers, mobile phones, tablets, server computers, and
   network hardware. The term “electronic storage media” includes any physical object upon
28 which computer data can be recorded. Examples include hard disks, RAM, floppy disks, flash
   memory, CD-ROMs, and other magnetic or optical media.
         ATTACHMENTS – 4                                                        UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
         USAO #2021R00256
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
           Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 36 of 37




1                       documents, browsing history, user profiles, email, email contacts,
                        “chat,” instant messaging logs, photographs, and correspondence;
2
3                   ii. evidence of software that would allow others to control the digital
                        device or other electronic storage media, such as viruses, Trojan
4
                        horses, and other forms of malicious software, as well as evidence of
5                       the presence or absence of security software designed to detect
                        malicious software;
6
7                  iii. evidence of the lack of such malicious software;
8
                   iv. evidence of the attachment to the digital device of other storage
9                      devices or similar containers for electronic evidence;
10
                    v. evidence of counter-forensic programs (and associated data) that are
11                     designed to eliminate data from the digital device or other electronic
                       storage media;
12
13                 vi. evidence of the times the digital device or other electronic storage
                       media was used;
14
15                vii. passwords, encryption keys, and other access devices that may be
                       necessary to access the digital device or other electronic storage
16
                       media;
17
                  viii. documentation and manuals that may be necessary to access the
18
                        digital device or other electronic storage media or to conduct a
19                      forensic examination of the digital device or other electronic storage
                        media;
20
21                 ix. records of or information about the Internet Protocol used by the
                       digital device or other electronic storage media;
22
23                  x. records of internet activity, including firewall logs, caches, browser
                       history and cookies, “bookmarked” or “favorite” web pages, search
24
                       terms that the user entered into any internet search engine, and
25                     records of user-typed web addresses.
26
                   xi. contextual information necessary to understand the evidence
27                     described in this attachment.
28

     ATTACHMENTS – 5                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 2:21-mj-00140-PLM Document 1 Filed 03/08/21 Page 37 of 37




1 This warrant authorizes a review of electronic storage media and electronically stored
  information seized or copied pursuant to this warrant in order to locate evidence, fruits,
2
  and instrumentalities described in this warrant. The review of this electronic data may be
3 conducted by any government personnel assisting in the investigation, who may include,
  in addition to law enforcement officers and agents, attorneys for the government, attorney
4
  support staff, and technical experts. Pursuant to this warrant, HSI may deliver a complete
5 copy of the seized or copied electronic data to the custody and control of attorneys for the
  government and their support staff for their independent review.
6
 7 THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
   MEDIA AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS
 8
   SPECIFICALLY AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO
 9 THE EXTENT THAT SUCH DIGITAL DEVICES OR OTHER ELECTRONIC
   STORAGE MEDIA CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL
10
   ACTIVITY DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF THE
11 CONDUCTING OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR
   EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED
12
   CRIMES.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ATTACHMENTS – 6                                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2021R00256
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
